PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,072,665
Issue Date: 27 Jul 2021
Application No. 14/626,038
Filing or 371(c) Date: 19 Feb 2015
Attorney Docket No. 566211: AGX5-014USCONDV2

:
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:



This is a decision on the REQUEST FOR RECONSIDERATION AND RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(B),” (“Request”) filed February 28, 2022, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from eight hundred sixty-six (866) days to eight hundred eighty-four (884) days. The Office’s redetermination of the PTA indicates the correct PTA is eight hundred eighty-four (884) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 866 days on July 27, 2021. The present Request and required $210 petition fee and a petition for a five month extension of time under 37 CFR 1.136(a) and required $3160 fee were timely filed on Monday, February 28, 2022. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 486 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 596 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
216 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 866 days (486 days of A Delay + 596 days of B Delay + 0 days of C Delay - 0 days of Overlap - 216 days of Applicant Delay). 

The Request argues the Office argues a 112 day period of reduction, not a 130 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(12) in connection with the filing of a request for continued examination (“RCE”) on March 8, 2019 after a notice of allowance was mailed on  November 16, 2018. The Request asserts the period of Applicant Delay is 198 (2 + 112 + 84) days. The Request argues the correct PTA is 884 days (486 days of A Delay + 596 days of B Delay + 0 days of C Delay – 0 days of Overlap – 198 days of Applicant Delay).

As will be discussed, the Office concurs that a 112 day period of reduction, not a 130 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(12) in connection with the filing of a RCE on March 8, 2019 after a notice of allowance was mailed on  November 16, 2018. The Office agrees that the period of Applicant Delay is 198 (2 + 112 + 84) days. Finally, the Office concurs the correct PTA is 884 days (486 days of A Delay + 596 days of B Delay + 0 days of C Delay – 0 days of Overlap – 198 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 486 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 486 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 596 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 596 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.
Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 216 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 198 days. 

The Request argues a 112 day period of reduction, not a 130 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(12) in connection with the filing of a RCE on March 8, 2019 after a notice of allowance was mailed on  November 16, 2018. The Office concurs.

37 CFR 1.704(c)(12) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…
(12) Submission of a request for continued examination under 35 U.S.C. 132(b) after any notice of allowance under 35 U.S.C. 151 has been mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the request for continued examination under 35 U.S.C. 132(b) was filed;

A notice of allowance was mailed on November 16, 2018. On March 8, 2019, applicant filed, inter alia, an RCE. Pursuant to 37 CFR 1.704(c)(12), a 112 day period of reduction is warranted. The reduction period begins on November 17, 2018, the day after the mailing of the November 16, 2018 notice of allowance, and ends on and includes March 8, 2019, the date the RCE was filed.

Accordingly, the 130 day period of reduction has been removed and a 112 day period of reduction has been entered.

The period of Applicant Delay is 198 (2 + 112 + 84) days.


Conclusion
The Request asserts the correct period of Applicant Delay is 198 days and the correct PTA is 884 days (486 days of A Delay + 596 days of B Delay + 0 days of C Delay – 0 days of Overlap – 198 days of Applicant Delay).

As previously discussed, the Office concurs that the correct period of Applicant Delay is 198 days.   Therefore, the correct PTA is 884 days (486 days of A Delay + 596 days of B Delay + 0 days of C Delay – 0 days of Overlap – 198 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of eight hundred eighty-four (884) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by eight hundred eighty-four (884) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction